WALSH, X
Hearid on defendant’s motion for a new trial, after verdict for the plaintiff in the-sum of $1^17. The motion is made on the usual grounds. ' The plaintiff in this ease was driving an automobile from New Bedford to Fall River about six P. M., daylight saving time, IWay 14, 1923. He had" afrived at a point near the City of Fall River, and in driving on the right hand side of the .road at a reasonable rate of speed, when, he claims a Mack truck operated by the agent of the defendant, which was on its way from Fall River .to New Bed-ford, t.fte opposite direction to that in which the plaintiff was drliving, started to the truck driver’s left and across the highway over and onto the plaintiff’s right hand side of the highway, along which the plaintiff wás then driving. The plaintiff testified that he' pulled His car into thé ditch on his right hand side of the road, where it was struck by the truck of the defendant and jammed against the telegraph pole and demolished, and the plaintiff was injured.
The defendant’s contention was: that the truck driver saw the plaintiff’s Ford automobile coming towards him; that the Ford car was swaying across the road and he pulled to his right when. he saw the Ford driver talking to the passenger riding with him; that the Ford struck his truck while his' truck was on its own side of the road, and then bounded off and ran into the telegraph pole.
Each side made the same claim as to the occurrence, namely that the other party was on his left hand side of the road. The jury found that the Ford driver was correct in his. version.
There was sufficient evidence to justify this finding on thq disputed statements of fact.
The claim is made that the damages awarded the plaintiff in this case were excessive. The testimony shows that the plaintiff was cut on. the face, hands and legs, arid had-páins in the chest'as a result of the áidcident, that his lower 'right leg was injured, that his hands were-*126swollen, that he was attended by a doctor while he was in bed for ten days, and thereafter quite frequently; that he had good health before the accident, but that since the accident he had ben troubled with rheumatism, pain in arm, hand and small of his ¡back; that he had great difficulty in sleeping and that he is excitable and nervous since the accident. His actual damages were $49.30 for money expenditures, six or seven weeks away from his work at $60 a week, and from $345 to $370, the value of the automobile just prior to the time of the accident, a total of about $750 for his acutal damage. The verdict of $1617 making an allowance of $900 to $1000 for pain and suffering and nervous condition, was not such a verdict as would shock the conscience of the Court.
For Plaintiff: Sheffield & Harvey.
For Defendant: Sherwood, Heltzen & Clifford.
Motion for new trial denied.